DETAILED ACTION
	This action is in response to the after final action filed on February 28, 2022.  Claims 10-16 have been cancelled.  Claims 17 and 19 have been amended.  Claims 17-20 have been examined and are currently pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 17-20 allowed.





Biggs discloses systems and methods are provided for generating a signed identifier associated with an item offer and a user account. When the identifier is submitted to a computing system to redeem an associated offer, a signature within the identifier may be analyzed to confirm that the identifier has not been modified. An item discount associated with an item offer identified in the identifier may then be applied within the identified user's account based on offer details retrieved from an electronic data store.

Alattar US Publication 20100027969 A1 Identification and Protection of Video
Alattar discloses methods and apparatus that are helpful for identifying or protecting video. One claim recites a method including: receiving data representing picture elements of video; transforming the data into a frequency domain; comparing characteristics associated with the transformed data to predetermined characteristics that are associated with a first video type, and if the characteristics coincide, determining that the video is of the first video type; and if the characteristics do not coincide, comparing the characteristics of the transformed data to predetermined characteristics that are associated with a second video type, and if the characteristics coincide, determining that the video is of the second video type. Another claim recites a method including: obtaining information associated with a video; selecting a set of information from the obtained information; deriving identifying information from the selected set of information; and providing a security feature in or over data representing picture elements of the video according to the identifying information. Of course, other implementations are provided as well.




Davies discloses a method of recording a data transaction comprising, at a device associated with a first entity, determining first seed data, generating a record of a first transaction between the first entity and a second entity, determining second seed data by combining at least the first seed data and the record of the first data transaction, generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity and storing the first hash against the record of the first data transaction in a memory. 

The present invention discloses systems and methods for automatically determining consumer eligibility for a gated offer while reducing data exposure, are herein disclosed. In one example, a method for automatically determining consumer eligibility for a gated offer using a hashed dataset comprises, receiving an eligibility claim from a requester, receiving credentials from a consumer, selecting a verification source based on the eligibility claim and the credentials, determining an eligibility status of the eligibility claim by comparing the credentials against a hashed dataset of the verification source, and transmitting the eligibility status to the requester. In this way, a verification platform may determine consumer eligibility to a gated offer using hashed data, without holding the underlying personal data of the consumer, thereby reducing data exposure of the consumer.





Claim 1 is allowed because the prior art of record of Biggs, Alattar, and Davies alone or in combination, fails to teach or suggest or otherwise make obvious, ail the limitations comprising:
determining, by the verification platform, a seed hash by:
serializing a data specification pertaining to a hashed dataset, the data specification being a data licensing agreement for the hashed dataset agreed upon by a verification source and the verification platform; and
hashing the serialized data specification using a pre-determined hashing algorithm;
hashing, by the verification platform, the received credentials using the seed hash to produce hashed credentials;
transmitting, by the verification platform, a comparison request, wherein the comparison request includes the hashed credentials to the verification source;
in response to transmitting the comparison request, receiving, by the verification platform, a result of the comparison between the hashed credentials and hashed dataset at the verification source;
determining, by the verification platform, the eligibility claim is invalid based on the hashed credentials not matching any of the hashed dataset of the comparison result;

Dependent claims 18-20 are allowable based on the same rationale as the claims they depend.
Objection to claim 19 has been withdrawn.
Claims 17-20 rejected under 35 U.S.C. 101 have been withdrawn.  





The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, "However, the inventors herein have identified potential issues with the above approach. In one example, by allowing the merchant or verification service to hold the licensed data, the data provider may have reduced control over how the licensed data is used. In another example, there may be a greater probability of exposure of personal data when the data is hosted by a merchant or verification service. In another example, in the event of a user’s data being exposed, a data provider may be unable to verify a source of the breach.” (paragraph 0004), “The verification platform may then compare the submitted credentials against one or more verification sources in order to determine an eligibility status for the consumer. The systems and methods disclosed herein may enable automatic, flexible, and accurate, verification of a consumer’s asserted eligibility to a gated offer. Further, the current disclosure comprises systems and methods for hashing credentials provided by the consumer, and determining an eligibility status of the consumer by comparing the hashed credentials with a hashed dataset, wherein both the hashed credentials and hashed dataset are produced using the same seed hash. As hashing comprises a one way mapping, once data is hashed, it is computationally unfeasible to re-derive the input (un-hashed) data from the hashed data. Therefore, exchange of hashed data, instead of un-hashed data, obfuscates underlying personal details and affiliations, and is substantially more secure than exchange of un-hashed data. In this way, a consumer’s eligibility for a gated offer may be determined, while using a hashed form of consumer data (hashed credentials), wherein the hashed consumer data obscures the underlying personal data of the consumer, reducing a probability of consumer data exposure. Further, the seed hash used to produce the hashed credentials and the hashed dataset may be produced from a data specification including one or more details of a licensing agreement between the verification platform and the verification source,
agreed upon by the verification platform and the verification source. Thus, the hashed credentials
 and hashed dataset may be traced back to the licensing agreement between the verification platform and the verification source in the case of a data breach.” (paragraph 0019), “Hashing is a one way (substantially irreversible), repeatable, mapping of an input string to an output string (wherein the output string 1s referred to as a hash), and therefore provides a way to compare data in an obfuscated form. As it is computationally impractical to derive the input string from the output hash alone, hashing provides a secure means by which a verification source and verification platform may compare consumer credentials with verification data. By providing the verification platform with verification data in the form of a hashed dataset, the verification source reduces the exposure of the underlying personal data it holds, while simultaneously enabling the verification platform to query the hashed dataset with reduced latency, which may in turn enable more rapid determination of an eligibility status.” (paragraph 0024), and “Method 600B further provides a degree of traceability to the verification data provided
by the verification source to the verification platform, as the seed hash used to generated the hashed
dataset may be produced by serializing and hashing a data use agreement/data licensing agreement,
between the verification platform and verification source. In one example, if a data breach occurs,
or if a data licensee breaks the terms of a data licensing agreement by sharing data with an unauthorized party, the verification source may determine from which data licensing agreement
the data breach originated. In one example, in response to receiving a hashed data entry, wherein
the hashed data entry is identified as a leaked data entry (e.g., if the hashed data entry 1s found on
a website with which the verification source does not have a data licensing agreement), a
verification source may compare the hashed data entry against a plurality of hashed data entries
from a plurality of hashed data sets. If the leaked data entry originated from one of the hashed
data sets provided by the verification data source, the hashed data entry will match one of the
hashed entries in one of the hashed data sets. In other words, the hashed data set in which the
leaked data entry finds a match, is the dataset from which the leaked data originated. Further, as
the hash seed used to produce the hashed data set is uniquely associated with a data specification
indicating a data licensing agreement, the verification source may determine from which data
licensing partner the data was leaked.” (paragraph 0025).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dorbian, Iris, Voyager Capital leads 5.3 mln round for SheerID, peHUB, September 30, 2015
Dorbian discloses Eugene, Oregon-based customer verification solution SheerID has raised $5.3 million in funding. Voyager Capital led the round with participation from other investors that included Arnold Venture Group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682